DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
 
Response to Amendment
This Action corresponds to Applicant’s Amendment of July 27, 2022.

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive. It is noted that the amended language appears to be nonfunctional descriptive language that does not provide patentable weight. Although the claim has been amended to include hashtags, and extracting text that includes hashtags, it’s unclear how these features interrelate to the rest of the claim elements. 
In the alternative, Applicant’s arguments with respect to claim(s) 1-6, 8-13 and 15-20 have been considered not persuasive and/or moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Raynaud provides that it is known for content to include hashtags, and for the hashtags to be processed for categorization or other processing to organize data. Further explanation on how Raynaud discloses the features and how the combination of the previously relied upon references in view of Raynaud render the claims obvious under 35 USC 103 is provided hereinafter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Limberger (U.S. Publication No. 2006/0190442 A1, hereinafter referred to as “Limberger”) in view of Steiner (U.S. Publication No. 2014/0153837 A1, hereinafter referred to as “Steiner”) in further view of Raynaud et al. (U.S. Patent No. 9,171,352 B1, hereinafter referred to as “Raynaud”) and in further view of Xia et al. (U.S. Publication No. 2018/0025093 A1, hereinafter referred to as “Xia”).
Regarding claim 1, Limberger discloses a system comprising: a memory; and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising: (system that includes a memory and a processor that has instructions to perform operations)(e.g., paragraphs [0006]-[0007])
accessing a collection of media content that comprises metadata; (database that includes database entries that include a number of data like one or more texts and/or pictures and meta data describing the data is accessed)(e.g., paragraphs [0014] – [0017])
grouping a subset of the collection of media content based on the metadata, the subset of the collection of media content including at least a first media content that comprises content feature data, (relatedness is determined and related entries are grouped based on the metadata – at least one first media content is included and includes content feature data - creation date, file format and size of each text respectively picture, a topic, a level of confidentiality etc. )( e.g., abstract and paragraphs [0015]-[0017]) the content feature data including a text string that includes a hashtag; (“A document database 101 comprises database entries 102 that each comprise a number of data 103 like one or more texts and/or pictures and meta data 104 describing the data 103 like creation date, file format and size of each text respectively picture, a topic, a level of confidentiality etc.” A hashtag is considered to be nonfunctional descriptive language and does not appear to impart patentable weight.)(e.g., paragraph [0014]).
plotting a representation of the first media content upon a graph based on the metadata of the first media content. (a representation of the pictures (database entries are plotted at a position within the graph based on the three metadata types)(e.g., figures 2-4 and paragraphs [0015]-[0018])
identifying a cluster of content that comprises a plurality of media content that includes at least the first media content based on the graph that includes the representation of the first media content; and (a cluster of content is identified that includes the first media content based on the graph that includes the representation of the first media content – related database entries are identified based on the graph)(e.g., abstract and paragraphs [0015]-[0017] and claim 1) 
However, Limberger does not appear to specifically disclose extracting the text string that includes the hashtag from the content feature data of the first media content from the subset of the collection of media content; 
generating a data-table that comprises a display of at least a portion of the metadata from the cluster of content.
On the other hand, Steiner, which relates to an automatic event recognition and cross-user phot clustering (title), does disclose metadata includes extracting text string that includes the hashtag from the the content feature data of the first media content from the subset of the collection of media content; (metadata of pictures or photos includes geolocation data, temporal data and content features – data is extracted for comparison of two separate photos. A hashtag is considered to be nonfunctional descriptive language and does not appear to impart patentable weight.)(e.g., abstract and paragraphs [0014] and [0025]).
Although Examiner considers the hashtag as nonfunctional descriptive language, in order to promote compact prosecution, an alternative rejection, the references in view of Raynaud discloses that the content feature data includes a hashtag that is processed. Raynaud, which relates to automatic processing of images (e.g., title), does disclose content feature data includes hashtag that is extracted and processed (content feature data includes text string that includes hashtags, which are processed for classification and categorization.)(e.g., figure 4, col 3 lines 49-54 and col 6 lines 55-61).
On the other hand, Xia, which relates to query capabilities of topological data analysis graphs (title), does disclose generating a data-table that comprises a display of at least a portion of the metadata from the cluster of content. (table is generated that represents a time dimension, region dimension, and/or the like, may connect to the fact table with referential constraints – events can be grouped and analysis can be performed based on different dimensions – location dimension table includes various data that can include content features.)(e.g., paragraphs [0288]-[0290], [0314], [0315] and [0333])
Limberger provides a database visualization and searching system that allows users to select data and plot it along a three dimensional graph to determine whether entries are related or not based on the selected metadata. The metadata that is selected by users is not limited by the specific metadata types listed in the example; however, Limberger does not appear to specifically disclose the content feature data of the first media content being extracted from the subset of the collection of media content and that the content features include text strings that include hashtags. 
On the other hand, Raynaud provides that it is known that content features include hashtags and the features can be extracted for further classification or categorization. This provides an enhanced manner to arrange and organize content for users to access. Therefore, it would have been obvious to incorporate hashtagged content features as disclosed in Raynaud within the processing of Limberger to provide enhanced capabilities of arranging and organizing content.
On the other hand, Steiner provides that photos can be compared and common events can be determined based on similarities of content features, temporal data and geo-location data. Therefore, since Limberger discloses that any metadata can be used for the three dimensional graph and Steiner provides that it is desirable to use geolocation data, temporal data and content feature that are extracted from data to cluster similar photos together as an event, it would have been obvious to one of ordinary skill in the art to incorporate the metadata specified by Steiner to the Raynaud-Limberger to allow users to easily visualize the similarities of data and to see how the data is related based on the metadata of Steiner.
However, none of the references appears to specifically disclose generating identifying a cluster of content that comprises a plurality of media content that includes at least the first media content based on the graph that includes the representation of the first media content; and generating a data-table that comprises a display of at least a portion of the metadata from the cluster of content. On the other hand, Xia, provides that dimension tables can be generated based on graphs and may include a display of various information that can include content features or other information that is associated with the metadata. This provides for enhanced processing and accessing of the data when queries are performed, and allows for users to better understand the underlying data to see a greater dimension on how the data relates. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the dimension table generation based on the graph as disclosed in Xia to the Steiner-Raynaud-Limberger combination to enhance the user’s experience by providing an effective way to present the data so that users can analyze and see how the data interrelates to other data presented in the structure.

Regarding claim 2, Limberger in view of Raynaud in further view of Steiner and in further view of Xia discloses the system of claim 1. Limberger in view of Steiner further discloses wherein the metadata includes geolocation data and temporal data. (metadata includes temporal data)(Limberger: e.g., paragraph [0015])(metadata includes geolocation data and temporal data)(Steiner: e.g., abstract and paragraphs [0014] and [0025]).

Regarding claim 3, Limberger in view of Raynaud in further view of Steiner and in further view of Xia discloses the system of claim 2. Limberger in view of Steiner further discloses wherein the grouping the subset of the collection of media content is based on one or more of the geolocation data and the temporal data. (Limberger: e.g., paragraphs [0015]-[0017])(Steiner: e.g., paragraphs [0025], [0031] and [0033]).

Regarding claim 4, Limberger in view of Raynaud in further view of Steiner and in further view of Xia discloses the system of claim 2. Limberger in view of Steiner further discloses wherein the graph comprises a first axis that represents location values, a second axis that represents temporal values, and a third axis that represents feature values, and (graph is generated with three metadata types that are each represented along x-axis, y-axis and z-axis)(Limberger: e.g., abstract, figures 2-4 and paragraphs [0015]-[0018])(Steiner: e.g., abstract and paragraphs [0014], [0025] and [0039]) 
the plotting the representation of the first media content upon the graph based on the metadata includes: designating the content feature of the first media content to a position along the third axis; and (a representation of the pictures (database entries are plotted at a position within the graph based on the three metadata types)(Limberger: e.g., figures 2-4 and paragraphs [0015]-[0018]) (metadata of pictures include content features)(Steiner: e.g., abstract and paragraphs [0014] and [0025]).
Limberger further discloses plotting a representation of the first media content upon the graph based on the metadata of the first media content and the position of the content feature along the third axis. (a representation of the pictures (database entries are plotted at a position within the graph based on the three metadata types)(e.g., figures 2-4 and paragraphs [0015]-[0018]).
The features of claim 4 is considered to be obvious when the two references are combined. Specifically, Limberger discloses plotting metadata to different one of three axes. Limberger discloses that the metadata can be any metadata. However, Limberger does not appear to specifically disclose the axes as provided in the claims. However, Steiner also provides that it is known to cluster the events by geo-location, timestamp and content feature. It would have been obvious to one of ordinary skill in the art to combine the references and to represent the data on the graph any number of ways to show the clusters as shown in figure 3 based on design choice and user preference. Therefore, since there are a finite number of ways to represent the data on a three axes, and it is foreseeable that one of ordinary skill in the art would desire content arranged in a particular manner in a 3D space, the claim would have been obvious in view of the combination of Limberger and Steiner.

Regarding claim 5, Limberger in view of Raynaud in further view of Steiner and in further view of Xia discloses the system of claim 2. Steiner further discloses wherein the grouping the subset of collection of media content based on the metadata includes: receiving a grouping parameter that comprises a temporal threshold and a geological threshold; (threshold time and threshold distance is received)(e.g., paragraphs [0027], [0029], [0031], [0032] and [0044]) and grouping the subset of the collection of media content based on the grouping parameter. (media content is grouped or clustered based on the grouping parameter)(e.g., paragraphs [0027], [0029], [0031], [0032] and [0044]).

Regarding claim 6, Limberger in view of Raynaud in further view of Steiner and in further view of Xia discloses the system of claim 1. Limberger further discloses wherein the representation of the first media content is a first representation, and the operations further comprise: plotting a second representation of a second media content upon the graph based on the metadata of the second media content; (e.g., figure 3 and paragraph [0016]) 
Limberger and Steiner further discloses determining that the second representation of the second media content and the first representation of the first media content are within a threshold distance on the graph; and (distances on graph)(Limberger: e.g., figure 3)(threshold distance)(Steiner: e.g., paragraphs [0006], [0029] and [0032])
detecting a similarity between the first media content and the second media content based on the determining that the second representation of the second media content and the first representation of the first media content are within the threshold distance on the graph. (relatedness is determined and related entries are grouped)(Limberger: e.g., paragraphs [0015]-[0016])(Steiner: e.g., paragraphs [0032],[0036], [0037] and [0044])

Regarding claim 8, Limberger discloses a method comprising: (e.g., paragraph [0005])
accessing a collection of media content that comprises metadata; (database that includes database entries that include a number of data like one or more texts and/or pictures and meta data describing the data is accessed)(e.g., paragraphs [0014] – [0017])
grouping a subset of the collection of media content based on the metadata, the subset of the collection of media content including at least a first media content that comprises content feature data, (relatedness is determined and related entries are grouped based on the metadata – at least one first media content is included and includes content feature data - creation date, file format and size of each text respectively picture, a topic, a level of confidentiality etc.)(e.g., abstract and paragraphs [0015]-[0017]) the content feature data including a text string that includes a hashtag; (“A document database 101 comprises database entries 102 that each comprise a number of data 103 like one or more texts and/or pictures and meta data 104 describing the data 103 like creation date, file format and size of each text respectively picture, a topic, a level of confidentiality etc.” A hashtag is considered to be nonfunctional descriptive language and does not appear to impart patentable weight.)(e.g., paragraph [0014]) 
plotting a representation of the first media content upon a graph based on the metadata of the first media content; (a representation of the pictures (database entries are plotted at a position within the graph based on the three metadata types)(e.g., figures 2-4 and paragraphs [0015]-[0018])
identifying a cluster of content that comprises a plurality of media content that includes at least the first media content based on the graph that includes the representation of the first media content; and (a cluster of content is identified that includes the first media content based on the graph that includes the representation of the first media content – related database entries are identified based on the graph)(e.g., abstract and paragraphs [0015]-[0017] and claim 1) 
However, Limberger does not appear to specifically disclose extracting the text string that includes the hashtag from the content feature data of the first media content from the subset of the collection of media content; and generating a data-table that comprises a display of at least a portion of the metadata from the cluster of content.
On the other hand, Steiner, which relates to an automatic event recognition and cross-user phot clustering (title), does disclose metadata includes extracting text string that includes the hashtag from the the content feature data of the first media content from the subset of the collection of media content; (metadata of pictures or photos includes geolocation data, temporal data and content features – data is extracted for comparison of two separate photos. A hashtag is considered to be nonfunctional descriptive language and does not appear to impart patentable weight.)(e.g., abstract and paragraphs [0014] and [0025]).
Although Examiner considers the hashtag as nonfunctional descriptive language, in order to promote compact prosecution, an alternative rejection, the references in view of Raynaud discloses that the content feature data includes a hashtag that is processed. Raynaud, which relates to automatic processing of images (e.g., title), does disclose content feature data includes hashtag that is extracted and processed (content feature data includes text string that includes hashtags, which are processed for classification and categorization.)(e.g., figure 4, col 3 lines 49-54 and col 6 lines 55-61).
On the other hand, Xia, which relates to query capabilities of topological data analysis graphs (title), does disclose generating a data-table that comprises a display of at least a portion of the metadata from the cluster of content. (table is generated that represents a time dimension, region dimension, and/or the like, may connect to the fact table with referential constraints – events can be grouped and analysis can be performed based on different dimensions – location dimension table includes various data that can include content features.)(e.g., paragraphs [0288]-[0290], [0314], [0315] and [0333])
It would have been obvious to combine Raynaud, Steiner, Xia and Limberger for the same reasons as stated in claim 1, above.
Claims 9-13 have substantially similar limitations as stated in claims 2-6, respectively; therefore, they are rejected under the same subject matter.

Regarding claim 15, Limberger discloses a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: (e.g., paragraph [0006])
accessing a collection of media content that comprises metadata; (database that includes database entries that include a number of data like one or more texts and/or pictures and meta data describing the data is accessed)(e.g., paragraphs [0014] – [0017])
grouping a subset of the collection of media content based on the metadata, the subset of the collection of media content including at least a first media content that comprises content feature data, (relatedness is determined and related entries are grouped based on the metadata – at least one first media content is included and includes content feature data - creation date, file format and size of each text respectively picture, a topic, a level of confidentiality etc.)(e.g., abstract and paragraphs [0015]-[0017]) the content feature data including a text string that includes a hashtag; (“A document database 101 comprises database entries 102 that each comprise a number of data 103 like one or more texts and/or pictures and meta data 104 describing the data 103 like creation date, file format and size of each text respectively picture, a topic, a level of confidentiality etc.” A hashtag is considered to be nonfunctional descriptive language and does not appear to impart patentable weight.)(e.g., paragraph [0014]).
plotting a representation of the first media content upon a graph based on the metadata of the first media content; (a representation of the pictures (database entries are plotted at a position within the graph based on the three metadata types)(e.g., figures 2-4 and paragraphs [0015]-[0018])
identifying a cluster of content that comprises a plurality of media content that includes at least the first media content based on the graph that includes the representation of the first media content; and (a cluster of content is identified that includes the first media content based on the graph that includes the representation of the first media content – related database entries are identified based on the graph)(e.g., abstract and paragraphs [0015]-[0017] and claim 1) 
However, Limberger does not appear to specifically disclose extracting the text string that includes the hashtag from the content feature data of the first media content from the subset of the collection of media content; and generating a data-table that comprises a display of at least a portion of the metadata from the cluster of content.
On the other hand, Steiner, which relates to an automatic event recognition and cross-user phot clustering (title), does disclose metadata includes extracting text string that includes the hashtag from the the content feature data of the first media content from the subset of the collection of media content; (metadata of pictures or photos includes geolocation data, temporal data and content features – data is extracted for comparison of two separate photos. A hashtag is considered to be nonfunctional descriptive language and does not appear to impart patentable weight.)(e.g., abstract and paragraphs [0014] and [0025]).
Although Examiner considers the hashtag as nonfunctional descriptive language, in order to promote compact prosecution, an alternative rejection, the references in view of Raynaud discloses that the content feature data includes a hashtag that is processed. Raynaud, which relates to automatic processing of images (e.g., title), does disclose content feature data includes hashtag that is extracted and processed (content feature data includes text string that includes hashtags, which are processed for classification and categorization.)(e.g., figure 4, col 3 lines 49-54 and col 6 lines 55-61).
On the other hand, Xia, which relates to query capabilities of topological data analysis graphs (title), does disclose generating a data-table that comprises a display of at least a portion of the metadata from the cluster of content. (table is generated that represents a time dimension, region dimension, and/or the like, may connect to the fact table with referential constraints – events can be grouped and analysis can be performed based on different dimensions – location dimension table includes various data that can include content features.)(e.g., paragraphs [0288]-[0290], [0314], [0315] and [0333])
It would have been obvious to combine Raynaud, Steiner, Xia and Limberger for the same reasons as stated in claim 1, above.
Claims 16-20 have substantially similar limitations as stated in claims 2-6, respectively; therefore, they are rejected under the same subject matter.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165